Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 9, 1961, with notice of argument for the March 1961 Term of this court, said appeals to be argued or submitted when reached. Respondent’s points are to be served and filed on or before February 24, 1961. The stay contained in the order to show *755cause, dated January 6, 1961, is continued pending the hearing and determination of the appeals. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.